—Appeal from a decision of the Unemployment *596Insurance Appeal Board, filed December 3, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant, a customer service representative, had been trained when hired to speak politely with customers. The record supports the Board’s conclusion that claimant was rude and abusive when speaking with customers and continued to be so after a warning from the employer to correct her behavior. Substantial evidence therefore supports the Board’s finding that claimant lost her employment due to misconduct.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Cardona, JJ., concur. Ordered that the decision is affirmed, without costs.